PER CURIAM.
Sergio Roque, and Sergio Roque Bail Bonds, Inc., appeal a final judgment in favor of plaintiff Alberto Nammur. We affirm for the following reasons. First, the trial court did not abuse its discretion in finding that, under the circumstances, the notice of taking the deposition was reasonable, Stewart v. Mack, 86 So.2d 143 (Fla.1956): defendants received actual notice of the deposition, deponent was difficult to locate, deponent was planning to *513leave the country, and deponent’s testimony was crucial to Nammur’s case. Cf. Bogan v. Kreski, 546 So.2d 1132 (Fla. 1st DCA 1989). Moreover, the subject of the deposition was uncomplicated and did not require extensive preparation. Nammur merely sought to establish that he paid certain funds to deponent and that deponent gave the funds to Sergio Roque. Second, Nammur adequately demonstrated that the witness was unavailable to testify at trial. See Christopher’s, Inc. v. Podolnick, 458 So.2d 777 (Fla. 4th DCA 1984), review denied, 467 So.2d 1000 (Fla.1985); Fishman v. Liberty Assoc. Inc., 196 So.2d 493 (Fla. 3d DCA 1967), cert. discharged, 205 So.2d 657 (Fla.1968). Accordingly, we affirm the judgment.
Affirmed.